PER CURIAM.
Describing themselves as taxpayers, appellants filed their complaint below alleging the -invalidity of the location of the northern terminus of the proposed Florida Turnpike in the vicinity of Tisonia, Duval County, Florida. They also seek an adjudication that' the claimed tax-exempt status of the property-of the Florida State Turnpike Authority is ■ unconstitutional; The Chancellor dismissed the complaint on motion. Reversal of this order is now sought.- .. . -
■ We’ find it' unnecessary to pass on ap-pellee’s contention that appellants have no standing to bring the action. Giving appellants in this instance the benefit of an assumption that they are properly in court we are unable to find any .merit to the propositions advanced by the appeal despite the able briefs filed by their counsel.
Every question raised by . this appeal has been directly decided or, in principle, disposed of in our opinions in State v. Florida State Turnpike Authority, Fla.1955, 80 So.2d 337, and State v. Florida State Turnpike Authority, Fla.1956, 89 So.2d 653. No useful purpose could possibly be served by undertaking an elaboration on those opinions. On the authorities cited and the reasoning therein set forth, the decree of , the Chancellor is
Affirmed.
TERRELL,''" Acting Chief Justice, THOMAS, HOBSON, ROBERTS, THORNAL and O’CONNELL, JJ., and LOPEZ, Associate Justice, concur.